DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 03 August 2022.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 16-19, 21-24, 26-27 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 16-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the Examiner submits that the following reasons for allowance are granted only within the scope based on the understanding of the presented claimed limitations under the interpretation that the disclosed method finds support and explanation on Figs. 13-14 of the instant specification. That is, a mobile device requests a service from at least one network slice only while the mobile device is deployed in an overlapping region between at least two network slices. Then, the mobile device needs to identify the network slice providing the service to it by 1) retrieving a mapping process performed for the at least one network slice and 2) the service the mobile device requested. Said mapping process comprises the correlation of identification data of the at least one network slice and data telling the type of service the at least one network slice is going to provide, thus, specifying what kind of network slice it is. It is worth noting that, once the mobile device identifies the at least one network slice, the mobile device automatically and implicitly attaches to said at least network slice so that the mobile device finally uses the requested service, only when the mobile device is deployed in the overlapping region.
Therefore, the prior art of record does not show or suggest the combination of the following limitations: “registering a network slice mapping between a network slice identification and a network slice type information for at least one service-related network slice in an overlapping network slice deployment, the network slice type information being indicative of a service-related capability of the at least one service-related network slice, and identifying the service-related network slice in the overlapping network slice deployment based on the registered network slice mapping and a service”.

Regarding claims 21 and 26, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 16.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Centonza et al. US Patent Application Publication No. 2021/0136627 teaches management of bitrate for UE bearers.

2.	Mathison et al. US Patent Application Publication No. 2019/0082326 teaches dynamic network slice resolution.

3.	Zhang et al. US Patent Application Publication No. 2018/0352501 teaches method and apparatus for virtualized network service provision.

4.	Bae et al. US Patent Application Publication No. 2018/0007552 teaches method and device for managing security according to service in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633